Hodges, J.
1. Where an officer of a corporation, in the prosecution of its business, dictates to his stenographer a letter, directed and mailed to another agent of the corporation, charging therein the commission of a crime by a third person and authorizing an investigation of the criminal charge, all being employed by the same corporation and being in the performance of their duties, the stenographer and the agent to whom the letter is mailed are not to be regarded as third persons, in the Sense that the dictation and mailing of the letter, the stenographer’s knowledge of it, and their reading of it constitute a publication of a libel. This court will follow the rule laid down in Owen v. Ogilvie Pub. Co., 32 App. Div. 465 (53 N. Y. Supp. 1033).
2. The trial judge erred in refusing to grant a new trial, as the verdict was contrary to law. Judgment reversed.